DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The examiner in this application has changed.  Please send future correspondences to Examiner Michael C. Wilson, Art Unit 1632.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-18-21 has been entered. 
Claims 2-4 have been canceled. Claims 1, 5-20 are pending.
Applicant's arguments filed 3-18-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
The restriction requirement between Groups I and II has been withdrawn. Claims 1, 5-20 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The concept of obtaining an increased percentage of T-cell progenitors as compared to adult CD34+ exposed to DL-4-Fc but not a fibronectin fragment for the same amount of time in claim 1 as newly amended lacks written description. Applicants point to Example 3 on pg 27-28, but item 1) describes CD34+ from cord blood which is not “isolated from an adult” as claimed. Item 2) describes mobilized donor blood CD34+ cells but not that they are “from an adult” as claimed. Both 1) and 2) describe the presence and absence of Retronectin but do not teach using DL-4-Fc; therefore, the concept of using “(i) [DL-4-Fc] and not (ii) [Retronectin]” does not have explicit or implicit support. Accordingly, the concept lacks written description. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the phrase “the increased percentage of said T-cell progenitors is as compared to CD34+ cells [ ] exposed to [DL-4-Fc] but not [fibronectin] for the same amount of time” is unclear. It is unclear whether the phrase is a “wherein” clause further limiting how the increase is determined, i.e. actively determining whether an increase occurs, or if the phrase is a “such that” clause further the function of the “exposing” step, i.e. ---such that an increased percentage of T-cell progenitors is obtained as compared to exposing the CD34+ cell to DL-4-Fc but not [fibronectin] for the same amount of time. Clarification is required. 
Claim 7 is indefinite because the metes and bounds of “the lower surface of the culture container” are unclear. The line at which the surface is lower is not defined in the specification or the art at the time of filing. If the container has walls, it is unclear whether applicants are attempting to exclude the walls or a portion of the walls. If the container is open on the top, it is unclear whether applicants are attempting to exclude the lid, the walls or a portion of the walls. If the container is a globe, it is unclear which part is the lower surface. If the container is a roller bottle, it is unclear which surface is 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The phrase “the lower surface of the culture container” in claim 7 lacks antecedent basis. Claim 1 requires a culture container but does not distinguish any “lower surface”, and the metes and bounds of “lower surface” are unclear (see above). 
The concept of “at the surface of beads preset in the medium” lacks antecedent basis. Claim 1 does not require beads, particularly a surface of beads as claimed. 
Claim Rejections - 35 USC § 103
Claims 1, 5, 7, 9-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Reimann (Stem Cells, 2012, Vol. 30, pg 1771-1780), in view of Kim (Biological Interactions on Materials Surfaces, 2009, pg 157-171). 
Reimann (2009) has been removed for clarity. 
Reimann exposed isolated adult human CD34+ cells to a fusion protein containing Notch ligand Delta-like-4 (DL-4) and an Fc of an IgG2 immobilized on a support in the presence of medium containing 20% FBS, IL-7, Flt3 ligand, stem cell factor and thrombopoietin (TPO) for 7 days and isolated CD34+/-CD7+ T-cell progenitors by FACS (pg 1772, Materials and Methods, “Generation of the Delta-4 Fc Fusion Protein…” “The Delta-4 Fc fusion protein construct was generated by…”; “Exposure of CD34+ progenitor cells to notch ligand DL-4” “CD34+ CB cells were cultured in 24-well plates previously coated with DL-4…”). 
Pg 1773, col. 1, taught “Purified CD34+ CB cells cultured with DL-4-Fc fusion protein (DL-4) began to express CD7 within 3 days” (“Results”). 
Reimann did not teach the medium contained a fragment of fibronectin as required in claim 1.  
However, Kim taught fibronectin and integrin binding peptide domain of fibronectin-RGD-have been extensively used to promote cell adhesion to material surfaces (pg 168, 2nd paragraph), that fibronectin induced differentiation and expanded hematopoietic stem cell/progenitor cells, and that CD34+ cells expanded in scaffolds with immobilized adhesion peptides such as RGD and CS-1 binding motifs (pg 168-169, bridging paragraph). Kim “derived T lineage progenitors from the [CD34+] coculture st paragraph). The fibronectin fragment had RGD and CS-1 motifs (pg 168, 1st full para; pg 169, line 4-5) which is equivalent to “an RGDS motif and/or a CS-1 motif” in claim 1. 
The limitation of increasing the percentage of T-cell progenitors as compared to adult CD34+ exposed to DL-4-Fc but not a fibronectin fragment for the same amount of time as newly required in claim 1 has been included because Kim taught fibronectin promoted cell adhesion, promoted differentiation and expansion of HSCs and progenitor cells therein, and allowed differentiation of CD34+ cells into T-cell progenitors. Thus, there MUST inherently be an increase percentage of T-cells when adding the fibronectin fragment of Kim to the culture conditions of Reimann because Kim taught fibronectin provided additive stability and benefits. In other words, the combined teachings of Reimann and Kim MUST inherently provide that increased percentage of cells because it is the exact same active step described by applicants, i.e. culturing human CD34+ cells in a culture plate that has DL-4-Fc and a fibronectin fragment immobilized on a plate in medium containing 20% FBS, IL7, Flt3L, SCF, and TPO for 7 days and isolated CD34+/-CD7+ T-cell progenitors by FACS. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to expose isolated human CD34+ cells to DL-4 Fc for 7 days such that CD7+ cells were obtained as described by Reimann using a fragment of fibronectin comprising RGD immobilized on a support as described by Kim. Those of skill would have recognized that DL-4 Fc immobilized on solid support aided differentiation of CD34+ cells into T cell progenitors and that the fibronectin fragment immobilized on solid support also aided differentiation of CD34+ cells into T cell progenitors. Those of 
Those of ordinary skill in the art at the time of filing would have reasonable expectation of immobilizing the fibronectin fragment of Kim because it was a common procedure readily adaptable to CD34+ differentiation protocols as exemplified by Kim. Those of ordinary skill would also have had a reasonable expectation of differentiating the CD34+ into T progenitor cells after immobilizing the fibronectin fragment and DL-4 Fc ligand because Kim taught immobilized fibronectin fragments promoted cell adhesion to the surface (Kim, section 8.3.2, para 1), induced differentiation, and expanded stem cells (Kim, section 8.3.2 para 3)
Claim 5 has been included because Reimann used Fc of an IgG2. 
Claim 7 has been included because Reimann the system allows “control of ligand density on the bead surface” (pg 164, section 8.2.3, end of 2nd para) which is “at the surface of beads present in the medium” as claimed. 
Claim 9 has been included because Reimann used 20% FBS (pg 1772, col. 2, 1st full para). 
Claims 10-12 have been included because Reimann used IL-7, SCF, TPO and FLT3L and no other cytokines or growth factors (pg 1772, col. 2, 1st full para). 
Claim 13 requires purifying T-cell progenitors and has been included because pg 1773, col. 1, of Reimann taught “Purified CD34+ CB cells cultured with DL-4-Fc fusion protein (DL-4) began to express CD7 within 3 days” (“Results”). 
.  
Response to arguments
Applicants’ discussion of case law is noted but not persuasive; the fact patterns in those cases are not the same fact pattern in the instant application. 
Applicants point out that Reimann did not teach using a fibronectin fragment (pg 10). Applicants’ argument is not persuasive because Kim taught using a fibronectin fragment. 
Applicants point out that Kim does not teach all the limitation claimed and did not discuss differentiation. Applicants’ argument is not persuasive. Kim “derived T lineage progenitors from the [CD34+] coculture system” (pg 161, 1st paragraph). Moreover, the combined teachings of Reimann and Kim taught all the limitations claimed. If applicants are attempting to argue Kim is non-analogous art, such an argument would not be persuasive because both Reimann and Kim relate to culturing and expanding CD34+ cells and differentiating them into T lineage progenitors. 
Applicants point out that applicants were attempting to increase the percentage of CD34+/-CD7+ cells by adding a fibrinogen fragment, but Kim was not. Applicants argue those of skill would not have expected an increase in percentage of T-cell progenitors. Applicants’ argument is not persuasive. The limitation of increasing the percentage of T-cell progenitors as compared to adult CD34+ exposed to DL-4-Fc but not a fibronectin fragment for the same amount of time as newly required in claim 1 has 

Claims 6, 8, 16-20 remain and claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reimann in view of Kim as applied to claims 1, 5, 7, 9-14 above, and further in view of Lamers (Cytotherapy 2008, Vol.10, No.4, pages 406-416) and supported by the Takara Product Manual for RetroNectin® (2017). 
The combined teachings of Reimann and Kim taught culturing human CD34+ cells in a culture plate that has DL-4-Fc and a fibronectin fragment immobilized on a plate in medium containing 20% FBS, IL7, Flt3L, SCF, and TPO for 7 days and isolated CD34+/-CD7+ T-cell progenitors by FACS. 
The combined teachings of Reimann and Kim did not use the human fibronectin fragment CH-296 (claim 6) or introduce a viral vector (claim 8). 
st col., 1st paragraph). Lamers taught retronectin (CH296) improved the efficiency of retroviral transduction of immune cells (pg 406-407, bridging paragraph) and that retronectin physically brings together retrovirus and immune cells through heparin binding domain, CS-1 and RGDS domains that bind to T cell activation markers (pg 407, 1st col., 1st paragraph). Lamers taught the cells are preactivated for 24-36 hours with retronectin before transduction (pg 408, 1st col., lines 8-11). Lamers taught the technology was applied to CD34-enriched hematopoietic progenitor cells (pg 415, col. 1, 2nd para). 
The limitation of increasing the percentage of T-cell progenitors as compared to adult CD34+ exposed to DL-4-Fc but not a fibronectin fragment for the same amount of time as newly required in claim 1 has been included because Kim taught fibronectin promoted cell adhesion, promoted differentiation and expansion of HSCs and progenitor cells therein, and allowed differentiation of CD34+ cells into T-cell progenitors, and because Lamers taught increasing T-cell numbers (Fig. 1 and 2). Thus, there MUST inherently be an increase percentage of T-cells when adding the fibronectin fragment of Lamers to the culture conditions of Reimann because Kim taught fibronectin provided additive stability and benefits and Lamers taught increasing the number of T-cells. In other words, the combined teachings of Reimann, Kim and Lamers MUST inherently provide that increased percentage of cells because it is the exact same active step described by applicants, i.e. culturing human CD34+ cells in a culture plate that has DL-
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to would have been obvious to an ordinary skilled in the art to expose isolated adult human CD34+ cells to a DL-4-Fc fusion protein and a fibronectin fragment, both of which are immobilized on a support, in the presence of medium containing 20% FBS, IL-7, Flt3 ligand, stem cell factor and thrombopoietin (TPO) for 7 days and isolated CD34+/-CD7+ T-cell progenitors by FACS as described the combined teachings of Reimann and Kim using CH296 and a retrovirus as described by Lamers. Those of ordinary skill in the art would have been motivated to replace the fibronectin fragment of Kim with the CH296 fragment of Lamers and add a retrovirus to genetically modify the cells. 
Claim 15 has been included because the combined teachings of Reimann, Kim and Lamers taught a cell culture with immobilized DL-4-Fc and retronectin and because retronectin inherently comprises RGDS and CS-1 motifs and a heparin-binding domain as required in claim 15 as evidenced by Takara’s product manual for RetroNectin®:

    PNG
    media_image1.png
    473
    500
    media_image1.png
    Greyscale

Claims 16, 17 have been included because retronectin contains RGDS and CS-1 motifs and a heparin-binding domain as evidenced by the Takara manual for RetroNectin®. 
Claim 18 has been included because Lamers used a lentivirus. 
Claim 19 has been included because Lamers preactivated the cells for 24-36 hours with retronectin before transduction (pg 408, 1st col., lines 8-11).   
Claim 20 has been included because Lamers taught genetically modifying the cells for ex vivo gene therapy. 
Response to arguments 
nd para). The combined teachings of Reimann, Kim, and Lamers taught all the limitations claimed, including differentiating CD34+ cells into T-cell progenitors. If applicants are attempting Lamars is non-analogous art, applicants argument would need to be set forth more clearly; however, applicants’ argument would not be persuasive because Reimann, Kim, and Lamers all relate to culture and support for immune cells in vitro. 
Applicants other comments are noted but are repeats of the arguments in the rejection above – they are not persuasive for reasons set forth above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14, 19, 20 of U.S. Patent No. 16485488. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require exposing CD34+ cell to DL-4-Fc and fibrinogen. 
Claims 1, 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-53 of U.S. Patent No. 17010208. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require exposing CD34+ cell to DL-4-Fc and fibrinogen. 
Claims 1, 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14, 19, 20 of U.S. Patent No. 17173632. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require exposing CD34+ cell to DL-4-Fc and fibrinogen. 

Conclusion
Reimann (Blood, 2009, Vol. 114, no. 22, pg 3532) exposed isolated adult human CD34+ cells to immobilized Notch ligand Delta-like-4 (DL-4) to a support in the presence of medium containing 20% FBS, IL-7, Flt3 ligand, stem cell factor and thrombopoietin (TPO) for 7 days and obtained CD34+/-CD7+ T-cell progenitors (2nd paragraph). 
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632